DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 4/25/22. The claims 1, 3-21 are pending. The claim 1 is amended. Claims 12-21 are new. 
Response to Arguments
Applicant’s arguments, 4/25/22 with respect to the rejections of claims 1 and 10 under 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection has been made in view of St. Goar (US2007/0038293). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Use of the word “means” (or “step’”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
In the instant claims “a leaflet plicating mechanism configured to plicate a leaflet of a heart valve” as recited in claim 19 is considered a means plus function. Thus, the claimed term will be considered to be any structure that folds or plicates the leaflets as disclosed in the specification paragraph [0050, 0058] and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the hooks".  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6, 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 6, 8 and 9 are dependent on cancelled claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes these claims are read as dependent on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 10, 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over St. Goar (US2007/0038293) (“Goar”). 
Regarding claim 1, Goar discloses an apparatus for repairing a heart valve comprising: 
a leaflet-plicating mechanism (the prongs 800 pinch leaflets, Paragraph [0176]; where the pinching is an equivalent means for substantially the same purpose of plicating leaflets) configured to plicate a leaflet of a heart valve (leaflets are pinched and therefore folded together to be sutured, Paragraph [0176], where “plicating” is interpreted as provided by the definition below); 
wherein the leaflet-plicating mechanism comprises first and second leaflet-capture arms (first and second leaflet capture arms are each interpreted as one of the prongs 800) that are configured to move toward and away from each other between an open position and closed position (in the closed position shown in Fig. 47A, open position shown in Fig. 47D), the leaflet-capture arms configured to plicate the leaflet as the leaflet-capture arms are moved from the open position to the closed position (the target tissue is pinched when the prongs are closed, such as shown in Fig. 47A; Paragraph [0176]).
Goar according to the embodiment of Figs. 47A-47D is silent regarding a helical needle comprising a plurality of coils, the needle configured to implant a suture to extend helically through plicated tissue of the heart valve. Goar according to another embodiment as shown in Fig. 49A-49C has a hollow suturing coil 1300 that is advanced in a corkscrew fashion through valve leaflets (Paragraph [0182]). The suturing coil 1300 being configured to penetrate tissue and contains a suture within it (Paragraph [0182], see Figs. 49A-49C. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified Goar embodiment of Fig.s 47A-47D with the embodiment of Fig. 49A in order to provide a fixation device to hold the pinched tissue for the medical intervention (Paragraph [0182]). 

    PNG
    media_image1.png
    380
    762
    media_image1.png
    Greyscale


Regarding claim 5, the modified invention of Goar discloses the apparatus of claim 1, and Goar discloses further comprising a catheter (801/802) having an elongated shaft (shaft of 801), the shaft having first (first lumen defined between 801 and 802) and second lumens (second lumen is within 802), the leaflet-plicating mechanism configured to extend through the first lumen (see Figs. 47A-47D) and the needle configured to extend through the second lumen (tube is intended to insert a fixation device, the fixation device of the needle is taught by the embodiment of Figs. 49A-49C).  


Regarding claim 10, the modified invention of Goar discloses the apparatus of claim 1, and further discloses comprising a suture (suture 1302) and a suture anchor (rod 1305) secured to an end of the suture (see Fig. 49A), the suture and the suture anchor configured to be deployed from the needle to form stitching extending through the plicated tissue (the suture 1302 and rod 1305 are deployed from coil 1300 when its retracted in a reverse corkscrew fashion, Paragraph [0183]; where rod 1305 is at least deployed from the rod when the suture 1302 is passed through the coil 1300 in preparation or manufacture).  
Regarding claim 12, the modified invention of Goar discloses the apparatus of claim 1, and further discloses wherein the first and second leaflet-capture arms are configured to pivot toward and away from each other when moved between closed and open positions, respectively (see Figs. 47A-47D).  
Regarding claim 13, the modified invention of Goar discloses the apparatus of claim 12, and further discloses wherein the first and second leaflet-capture arms are configured to form multiple folds in a portion of the leaflet between the leaflet-capture arms to plicate the leaflet when the leaflet-captures arms are pivoted from the open position to the closed position (the geometries of the prongs may be varied to facilitate grasping a desired amount of tissue, therefore the prongs may be configured to make multiple folds when pinching the tissue, Paragraph [0176]). .  
Regarding claim 14, the modified invention of Goar discloses the apparatus of claim 13, and further discloses wherein the needle is configured to implant a suture to extend helically through the multiple folds of the portion of the leaflet between the leaflet-capture arms (where the coil 1300 can be penetrated through multiple folds of tissue dependent on the direction it is corkscrewed into the tissue, see Figs. 47A-49C).  
Regarding 15, the modified invention of Goar discloses the apparatus of claim 13, and further discloses wherein the multiple folds formed by the leaflet-capture arms extend in a direction from a native annulus toward a free edge of the leaflet and intersect the free edge of the leaflet (the prongs 800 may extend in this direction when pinching the tissue for multiple folds).

Regarding claim 16, Goar discloses an apparatus for repairing a heart valve comprising: 
a leaflet-plicating mechanism (the prongs 800 pinch leaflets, Paragraph [0176]; where the pinching is an equivalent means for substantially the same purpose of plicating leaflets) configured to plicate a leaflet of a heart valve; 
wherein the leaflet-plicating mechanism comprises first and second leaflet-capture arms (first and second leaflet capture arms are each interpreted as one of the prongs 800) that are configured to pivot from an open position to a closed position (in the closed position shown in Fig. 47A, open position shown in Fig. 47D; the prongs 800 pivot by the engagement with the sheath 801, Paragraph [0176]), wherein when the leaflet- capture arms are pivoted to the closed position, the leaflet-capture arms plicate tissue of the leaflet captured between the leaflet-capture arms (the target tissue is pinched when the prongs are closed, such as shown in Fig. 47A; Paragraph [0176]).  
Goar according to the embodiment of Figs. 47A-47D is silent regarding a helical needle comprising a plurality of coils, the needle configured to implant a suture to extend helically through plicated tissue of the heart valve. Goar according to another embodiment as shown in Fig. 49A-49C has a hollow suturing coil 1300 that is advanced in a corkscrew fashion through valve leaflets (Paragraph [0182]). The suturing coil 1300 being configured to penetrate tissue and contains a suture within it (Paragraph [0182], see Figs. 49A-49C. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified Goar embodiment of Fig.s 47A-47D with the embodiment of Fig. 49A in order to provide a fixation device to hold the pinched tissue for the medical intervention (Paragraph [0182]).

Regarding claim 19, the modified invention of Goar discloses an apparatus for repairing a heart valve comprising: a leaflet-plicating mechanism (the prongs 800 pinch leaflets, Paragraph [0176]; where the pinching is an equivalent means for substantially the same purpose of plicating leaflets, where “plicating” is interpreted as provided by the definition from the rejection of claim 1) configured to plicate tissue of a single leaflet of a heart valve to form one or more folds in the plicated tissue that intersect a free edge of the leaflet (leaflets are pinched and therefore folded together to be sutured, Paragraph [0176]; where the prongs 800 are capable plicating the leaflet in the manner as claimed by pinching the leaflet perpendicular to the free edge of the leaflet);
Goar according to the embodiment of Fig. 47A-47D is silent regarding a helical needle comprising a plurality of coils, the needle configured to implant a suture to extend helically through plicated tissue of the heart valve. Goar according to another embodiment as shown in Fig. 49A-49C has a hollow suturing coil 1300 that is advanced in a corkscrew fashion through valve leaflets (Paragraph [0182]). The suturing coil 1300 being configured to penetrate tissue and contains a suture within it (Paragraph [0182], see Figs. 49A-49C. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified Goar embodiment of Fig.s 47A-47D with the embodiment of Fig. 49A in order to provide a fixation device to hold the pinched tissue for the medical intervention (Paragraph [0182]).
Regarding claim 20, the modified invention of Goar discloses the apparatus of claim 19, further comprising a suture (suture 1302) and a suture anchor (rod 1305) secured to an end of the suture (see Fig. 49A), wherein the suture and the suture anchor are configured to be deployed from the helical needle to form stitching extending through the plicated tissue (the suture 1302 and rod 1305 are deployed from coil 1300 when its retracted in a reverse corkscrew fashion, Paragraph [0183]; where rod 1305 is at least deployed from the rod when the suture 1302 is passed through the coil 1300 in preparation or manufacture).  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goar in view of Yoon (US4935027). 
Regarding claim 6, the modified invention of Goar discloses the apparatus of claim 1 as discussed above; and further discloses a catheter (sheath 801) having an elongated shaft (see Fig. 47A). However, Goar is silent regarding the catheter shaft having a lumen having a substantially C-shaped profile in a plane perpendicular to a longitudinal axis of the shaft, each of the leaflet-capture arms disposed in the - 18 -Docket No.: 8383US03 lumen and having a substantially C-shaped cross-sectional profile in a plane perpendicular to the longitudinal axis of the shaft. 
Yoon teaches suturing devices comprising a catheter. The catheter having a C shape lumen in a plane perpendicular to the longitudinal axis and the lumen extends along the longitudinal axis of the shaft (C9:L49-50, see Fig. 17) with forcep arms (interpreted as the leaflet capture arms) having a C-shaped cross section (see forcep arms in Fig. 8, C4:L39-64) situated within the lumen. 
It would have been obvious to one having ordinary skill at the effective filing date of the application to have modified the catheter of Goar to include C shaped lumens for the capture arms to move laterally for the operation to provide more degrees of freedom (C5:L65-68; C6:L1-3). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the capture arms of Goar to be C shaped as taught by Yoon for advancement of the arms more effectively through the tissue (C3:L41-50). 
Thus the claimed limitations are obvious over the teachings of the prior art.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over St. Goar (US2007/0038293) (“Goar”) in view of Kalloo (US2018/0242960). 
Regarding claim 8, the modified invention of Goar discloses the apparatus of claim 1; yet is silent regarding further comprising one or more actuators (tube 802 is interpreted as the claimed actuator by moving the prongs 800 in and out of sheath 801, Paragraph [0176]) configured to move the first and second leaflet-capture arms between the closed and open positions (Paragraph [0176]). Goar discloses moving the prongs 800 in and out of the sheath 801 (Paragraph [0176]); yet is silent on a structure that performs the function. Kalloo, in the same field of endeavor taches a device 1 for closure of bodily openings with arms 3 having hooks 2 (see Abstract, Paragraph [0055]). Where the device 1 includes an actuator controlling the retraction or advancement of the arms into and out of the lumen of the delivery device such as a ratchet mechanism or slide mechanism (Paragraph [0087]). It would have been obvious to one having ordinary skill in the art to have provided an actuator for retraction and advancement of the prongs 800 in and out of the sheath 801 of Goar as taught by Kalloo in order to provide manual manipulation by hand to the operator of the device (Paragraph [0087] of Kalloo)
Regarding claim 9, the modified invention of Goar discloses the apparatus of claim 1; yet is silent regarding further comprising a biasing member configured to bias the first and second leaflet-capture arms to one of the closed or open positions. Goar discloses the first and second leaflet capture arms biased to the open position (the prongs 800 are made of nitinol and are biased to the open position when released from the sheath 801 by the tube 802, Paragraph [0176]); yet, is silent regarding a structure for performing the biasing. Kalloo, in the same field of endeavor taches a device 1 for closure of bodily openings with arms 3 having hooks 2 (see Abstract, Paragraph [0055]). Where the device 1 includes an actuator controlling the retraction or advancement of the arms into and out of the lumen of the delivery device such as a ratchet mechanism or slide mechanism (where the mechanism is interpreted as biasing member, Paragraph [0087]). It would have been obvious to one having ordinary skill in the art to have provided a biasing member for biasing the prongs 800 to the open position of Goar as taught by Kalloo in order to provide controlled actuation by hand to the operator of the device (Paragraph [0087] of Kalloo)



Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goar in view of Sauer (US2015/0366554).
Regarding claim 11, the modified invention of Goar discloses the apparatus of claim 10; yet, is silent regarding wherein the suture anchor is compressible to a compressed state for delivery in a lumen of the needle and expandable to an expanded state when deployed from the needle. Sauer teaches passing a suture through a surgical pledget. Wherein the pledget is made of a soft, flexible material such as foam, felt or fabric (Paragraph [0007]). It would have been obvious to have modified the anchor of Goar to be made of a soft, flexible material in order to provide an anchor that atraumatically distributes the suture compressional forces (Paragraph [0007]). Wherein a pledget made of a soft, flexible material would be capable of being compressed in for delivery in a lumen of the needle and then expanded when deployed by having material properties for bending the pledget into a state for delivery. 
Regarding claim 21, the modified invention of Goar discloses the apparatus of claim 19; yet, is silent regarding wherein the suture anchor is configured to radially expand under its own resiliency to a deployed state. Sauer teaches passing a suture through a surgical pledget. Wherein the pledget is made of a soft, flexible material such as foam, felt or fabric (Paragraph [0007]). It would have been obvious to have modified the anchor of Goar to be made of a soft, flexible material in order to provide an anchor that atraumatically distributes the suture compressional forces (Paragraph [0007]). Wherein a pledget made of a soft, flexible material would be capable of being compressed in for delivery in a lumen of the needle and then expanded when deployed by having material properties for bending the pledget into a state for delivery.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goar in view of Harris (US2008/0249566)
Regarding claim 17, the modified invention of Goar discloses the apparatus of claim 16; yet, is silent regarding wherein each leaflet-capture arm comprises an end portion in the form of a hook configured to be placed around a free edge of the leaflet. Goar discloses the prongs 800 may have different geometries for grasping tissue or tools that extend out of the lumen of the prongs 800 for grasping tissue (Paragraph [0176]). Harris teaches a device for grasping tissue within the gastrointestinal tract for plicating the tissue and then bonding the tissue together (Paragraph [0100]-[0101]). The grasping tool 708 has extendible members 720 (capture arms) that extend to a hooks 726 to engage and secure tissue (see Fig. 7C, Paragraph [0100]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the capture arms of Goar to include hooks at an end portion as taught by Harris in order to facilitate secure tissue engagement (Paragraph [0100]).
Regarding claim 18, the modified invention of Goar/Harris discloses the apparatus of claim 16 as discussed above, and Harris further teaches wherein the hooks curve inwardly toward a central axis of the leaflet-plicating mechanism in the open position (see Fig. 7C of Harris, where the modified invention would have the hooks oriented in the same manner).  
Allowable Subject Matter
Claims 3-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
No prior art of record teaches or discloses “each of the first and second leaflet capture arms comprises a shaft and a leaflet engaging member disposed in the shaft and having a distal end portion configured to form a hook when deployed from the shaft” in combination with the other limitations as recited in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-270-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	
/KATHERINE M SHI/Primary Examiner, Art Unit 3771